EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shane Hunter on 4/21/22.

The application has been amended as follows: 
In claim 4, line 5, replace “outside of the frequency band” with --in a frequency band associated with non-respiratory motion--.
Please amend claim 6 as follows:
6. (Currently amended) The method of claim 5, [wherein the frequency band is a first frequency band, filtering the reference phase signal to suppress frequency components of the reference phase signal that are in the first frequency band comprises filtering the reference phase signal to suppress frequency components outside of a second frequency band, and ]wherein the [first] frequency band associated with respiratory motion is between 0 Hz and 5 Hz, and the [second] frequency band associated with non-respiratory motion is between 22 Hz and 50 Hz.
In claim 11, line 6, replace “outside of the frequency band” with --in a frequency band associated with non-respiratory motion--.
Please amend claim 13 as follows:
13. (Currently amended) The system of claim 12, [wherein the frequency band is a first frequency band, wherein to filter the reference phase signal to suppress frequency components of the reference phase signal that are in the first frequency band the signal analyzer is configured to filter the reference phase signal to suppress frequency components outside of a second frequency band, and ] wherein the [first] frequency band associated with respiratory motion is between 0 Hz and 5 Hz, and the [second] frequency band associated with non-respiratory motion is between 22 Hz and 50 Hz.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793